 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    EDMOND PAUL PRICE,                               No. 1:20-cv-00131-NONE-EPG (PC)
13                       Plaintiff,
14           v.                                        ORDER MODIFYING CASE SCHEDULE;
                                                       ORDER EXTENDING APPOINTMENT OF
15    ALVARADO, et al.,                                COUNSEL
16                       Defendants.                   (ECF Nos. 28, 30).
17

18          On June 2, 2021, the Court held a telephonic discovery and status conference in this

19   matter, with Attorney Lori Rifkin appearing on behalf of Plaintiff and Attorney David Kuchinsky

20   appearing on behalf of Defendants. (See ECF Nos. 28, 30). Counsel for the parties requested an

21   extension of the remaining case deadlines to facilitate their preparation for the upcoming January

22   25, 2022 continued settlement conference. (See ECF 44). The Court agreed that it was prudent to

23   modify the case schedule and likewise extended the appointment of counsel for Plaintiff in this

24   case to include the continued settlement conference and any non-expert discovery.

25          Accordingly, IT IS ORDERED that the scheduling order (ECF No. 28) is modified by the

26   setting of the following new dates:

27   ///

28   ///

                                                      1
 1

 2    Event                             Deadline/Date
 3    Motions to Compel                 January 7, 2022
 4    Non-expert Discovery              January 25, 2022
 5    Telephonic Discovery and          February 14, 2022
 6    Status Conference                 Time: 10:00 a.m.
 7                                      At the time of conference, the parties shall dial 1 (888) 251-
 8                                      2909 and enter access code 1024453.
 9    Dispositive Motions               March 25, 2022
10    Expert Disclosures                August 25, 2022
11    Rebuttal Expert Disclosures       September 23, 2022
12    Plaintiff’s Pretrial Statement    October 25, 2022
13    Defendants’ Pretrial              November 28, 2022
14    Statement
15    Telephonic Trial                  January 11, 2023
16    Confirmation Hearing              Time: 8:15 a.m.
17                                      Courtroom 4 (NONE)
18                                      To participate in this hearing, the parties shall follow the
19                                      instructions contained in the prior scheduling order. (ECF No.
20                                      28, p. 6).
21            Additionally, IT IS FURTHER ORDERED that the order appointing Attorney Lori Rifkin
22   (ECF No. 30) as limited purpose counsel for Plaintiff is expanded as follows:
23                1. The appointment also includes the Rifkin Law Office and any associates that work
24                   with Attorney Lori Rifkin; and
25                2. The appointment also extends for the purpose of Attorney Lori Rifkin (and her
26                   firm and any associates working with her) conducting non-expert discovery and
27                   representing Plaintiff in the continued settlement conference set for January 25,
28                   2022.

                                                        2
 1

 2          Because Plaintiff will be represented by counsel through the non-expert discovery

 3   deadline, IT IS FURTHER ORDERED that the following requirements now apply regarding any

 4   potential discovery disputes that arise and any discovery motions that are filed:

 5          Informal Discovery Conference

 6              1. In order to file a discovery motion pursuant to Fed. R. Civ. P. 37, a party must

 7                  receive permission from the Court following an informal telephone conference. A

 8                  party wishing to schedule such a conference should contact chambers to receive

 9                  available dates. The Court will schedule the conference as soon as possible, taking

10                  into consideration the urgency of the issue. Before contacting the Court, the parties

11                  must meet and confer by speaking with each other in person, over the telephone, or

12                  via video in an attempt to resolve the dispute.

13              2. Prior to the conference, both parties shall simultaneously submit letters, outlining

14                  their respective positions regarding the dispute. The Court will provide the date the

15                  letters are due at the time the conference is scheduled. Such letters shall be no

16                  longer than three (3) pages single spaced, and may include up to five (5) pages of

17                  exhibits. Letters shall be emailed to Magistrate Judge Grosjean’s chambers at

18                  epgorders@caed.uscourts.gov, and not filed on the docket.

19              3. At the time of conference, the parties shall dial 1 (888) 251-2909 and enter access
20                  code 1024453. Telephonic conferences will not be on the record and the Court will

21                  not issue a formal ruling at that time. Nevertheless, the Court will attempt to

22                  provide guidance to the parties to narrow or dispose of the dispute. If no resolution

23                  can be reached without formal motion practice, the Court will authorize the filing

24                  of a formal discovery motion.

25          Discovery Motions

26              1. If a motion is brought pursuant to Fed. R. Civ. P. 37, after receiving permission

27                  from the Court, the parties must prepare and file a Joint Statement re: Discovery
28

                                                       3
 1

 2                     Disagreement (“Joint Statement”) as required by Local Rule 251.2.1 In scheduling

 3                     such motions, Magistrate Judge Grosjean may grant applications for an order

 4                     shortening time pursuant to Local Rule 144(e). Motions to shorten time will only

 5                     be granted upon a showing of good cause. If a party does not obtain an order

 6                     shortening time, the notice of motion must comply with Local Rule 251.

 7                 2. A Joint Statement, not to exceed twenty-five (25) pages, must be filed seven (7)

 8                     calendar days before the scheduled hearing date. Prior to the filing of the Joint

 9                     Statement, the parties must meet and confer as set forth in Local Rule 251(b). In

10                     addition to filing the Joint Statement electronically, a copy of the Joint Statement

11                     in Word format must be sent to Magistrate Judge Grosjean’s chambers via email to

12                     epgorders@caed.uscourts.gov. Courtesy copies for any pleading in excess of

13                     twenty-five pages (25) (including exhibits) shall also be delivered to chambers via

14                     US mail, or hand delivery, at the time the Joint Statement is electronically filed.

15                     Motions may be removed from the Court’s calendar if the Joint Statement is not

16                     timely filed, or if courtesy copies are not timely delivered.

17          All unmodified terms and conditions of the scheduling order (ECF No. 28) remain in full

18   force and effect.

19
     IT IS SO ORDERED.
20

21      Dated:        June 2, 2021                                        /s/
22                                                               UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27
28
            1
                Certain limited exceptions from filing the required Joint Statement are outlined in Local Rule 251(e).
                                                                 4
